Citation Nr: 1525584	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1967.

This matter is on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the Veteran's right knee disorder, right knee strain with severe degenerative joint disease and loose body present anteriorly, is attributable to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder, right knee strain with severe degenerative joint disease and loose body present anteriorly, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for a right knee disorder, which he asserts was injured during active duty service, although he acknowledged that it may have actually been a re-injury of a pre-service disorder.  He has also stated that he received treatment for his right knee at Walter Reed Medical Center during active duty in 1966, although these records were apparently unavailable.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board determines that service connection is warranted, based on the evidence of record.  First, the fact that he has a current disability was clearly established at VA examination in October 2008, where the Veteran was been diagnosed with degenerative joint disease with a loose body present anteriorly.  

Moreover, the evidence also indicates in-service complaints.  While the service treatment records do not indicate treatment to the right knee while in service, he did complain of knee symptoms at his separation physical examination in January 1967.  The Board recognizes that this physical examination attributed these symptoms to a pre-service injury.  However, the induction physical examination in September 1965 did not indicate any knee disorder, and the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Therefore, in the absence of clear and unmistakable evidence to the contrary (which there is not), the Board must presume that the knee symptoms noted in January 1967 arose while in service.  

Finally, the Board places great weight in opinions from VA examiners from October 2008 and January 2009, who both concluded that the Veteran's current knee disorders were related to his in-service complaints.  While the VA examiners acknowledged that there were no notes of in-service treatment, and in particular anything related to surgical treatment in 1966, both acknowledged that his claimed events have likely contributed to his current symptoms.  The Board also notes the October 2008 VA examiner's repeated observation that the Veteran was a "credible historian."

Given that the Veteran mentioned knee symptoms at his separation physical in January 1967, the Board also finds no reason to doubt the veracity of the Veteran's statements, which give the resulting VA examiner positive opinions significant probative value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  Therefore, as it is at least as likely as not that the Veteran's right knee disorder is at least partially attributable to his in-service complaints.  As such, service connection is warranted on this basis.  


ORDER

Service connection for a right knee disorder, right knee strain with severe degenerative joint disease and loose body present anteriorly, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


